*383MEMORANDUM **
John D. Bumphus appeals pro se the district court’s judgment dismissing his civil rights action, which alleged racial discrimination in housing. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Gilligan v. Jamco, 108 F.3d 246, 248 (9th Cir.1997), and we affirm.
The district court properly dismissed Bumphus’s Fair Housing Act (“FHA”) claim because Bumphus failed to allege a discriminatory housing practice. See 42 U.S.C. §§ 3604, 3605, 3606 & 3617; cf. Gilligan, 108 F.3d at 250 (requiring complaint to allege statutory elements of an FHA claim to state adequate claim for relief).
The district court properly dismissed Bumphus’s claim, which alleged a conspiracy that resulted in his illegal eviction, because the claim effectively seeks review of a final, state court decision. See Fontana Empire Center, LLC v. City of Fontana, 307 F.3d 987, 992 (9th Cir.2002) (federal district courts lack jurisdiction to review final, state court judgments).
Bumphus’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.